internal_revenue_service number release date index number ------------------------------------------- -------------------------------- -------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-139541-07 date date --------------------------------- legend taxpayer ------------------------------------------------------------ datea dateb tax professional ----------------------------------------------------------------------------------------- -------------------------------------------------------------- dear -------------- ---------------------------- ----------------------- ------------------- this letter responds to a letter dated date requesting on behalf of taxpayer an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for taxpayer to file an election under sec_1_1502-21 of the income_tax regulations hereinafter referred to as the election to relinquish the entire carryback period for the consolidated_net_operating_loss cnol of the consolidated_group of which taxpayer was the common parent for the taxable_year ending datea additional information was received in subsequent correspondence the material information is summarized below cnol in the taxable_year ending datea and which filed a consolidated federal_income_tax return for the datea taxable_year taxpayer was the common parent of a consolidated_group which sustained a sec_1_1502-21 provides that a consolidated_group may elect to plr-139541-07 taxpayer intended to relinquish the carryback period for its consolidated group’s cnol on its tax_return for the taxable_year ending datea however for various reasons a valid election was not filed taxpayer represents that the consolidated_group of which taxpayer was the common parent for the taxable_year ended datea has not and will not carry any portion of the cnol back to a prior consolidated_return_year of the consolidated_group taxpayer also represents that no member of the consolidated_group of which taxpayer was the common parent for the taxable_year ended datea had a separate_return_year within the meaning of sec_1_1502-1 at any time during the carryback period subsequent to dateb it was discovered that a valid election had not been filed thereafter this request was submitted under sec_301_9100-3 for an extension of time to file a valid election the period of limitations on assessments under sec_6501 of the internal_revenue_code has not expired for the taxable_year for which the election should have been filed or for any subsequent taxable_year relinquish the carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1 b i provides that the statement must be filed with the group’s income_tax return for the consolidated_return_year in which the cnol arises extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_1_1502-21 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for taxpayer to file the election provided taxpayer shows that it acted reasonably and in good_faith the requirements of under sec_301_9100-1 the commissioner has discretion to grant a reasonable sec_301_9100-1 defines the term regulatory election as including an in this case the time for filing the election is fixed by the regulations ie based on the facts and information submitted including the representations plr-139541-07 sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that taxpayer reasonably relied on a qualified_tax professional who failed to make or advise taxpayer to make a valid election that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v made we conclude that taxpayer has shown that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for taxpayer to file the election group’s tax_liability and the tax_liability of any consolidated_group of which a member of taxpayer’s consolidated_group becomes a member if any being not lower in the aggregate for all years to which the election applies and all subsequent years than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the amount of tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the amount of tax_liability is lower sec_301_9100-3 taxpayer’s return must be amended to attach the election statement required by sec_1_1502-21 a copy of this letter should be attached to the election statement alternatively if taxpayer files its amended_return electronically taxpayer may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-139541-07 of this ruling letter the above extension of time is conditioned on the taxpayer’s consolidated taxpayer should file the election in accordance with sec_1_1502-21 caveat we express no opinion as to whether taxpayer and its subsidiaries did in fact qualify to file a consolidated_return in addition we express no opinion as to the tax effects or any other tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under plr-139541-07 sec_301_9100-3 we relied on certain statements and representations made by taxpayer and tax professional however the appropriate service office should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter furthermore except as expressly provided herein no opinion is expressed or procedural statements this ruling letter is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely _ken cohen_____ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
